                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ANTHONY A. FRANK,                                   Case No. 18-cv-03967-EMC
                                   8                    Petitioner,
                                                                                             ORDER DENYING REQUEST FOR
                                   9              v.                                         COUNSEL
                                  10     ERIC ARNALD,                                        Docket No. 26
                                  11                    Respondent.

                                  12
Northern District of California
 United States District Court




                                  13          Petitioner has filed a second request for appointment of counsel to represent him in this
                                  14   action. A district court may appoint counsel to represent a habeas petitioner whenever “the court
                                  15   determines that the interests of justice so require” and such person is financially unable to obtain
                                  16   representation. 18 U.S.C. § 3006A(a)(2)(B). The decision to appoint counsel is within the
                                  17   discretion of the district court. See Chaney v. Lewis, 801 F.2d 1191, 1196 (9th Cir. 1986).
                                  18   Appointment is mandatory only when the circumstances of a particular case indicate that
                                  19   appointed counsel is necessary to prevent due process violations. See id. At this time, the
                                  20   interests of justice do not require appointment of counsel in this action. Petitioner has adequately
                                  21   pled his claims for relief and states that all of his claims previously were presented in state court.
                                  22   Petitioner’s request for appointment of counsel is DENIED. Docket No. 26.
                                  23          The March 13, 2020 deadline for Petitioner to file a traverse remains in place.
                                  24          IT IS SO ORDERED.
                                  25

                                  26   Dated: January 31, 2020
                                  27                                                     ______________________________________
                                                                                          EDWARD M. CHEN
                                  28                                                      United States District Judge
